991 F.2d 809
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jaime T. ROSARIO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3639.
United States Court of Appeals, Federal Circuit.
March 9, 1993.

Before PAULINE NEWMAN, CLEVENGER and SCHALL, Circuit Judges.
PER CURIAM.


1
Jamie T. Rosario appeals the decision of the Merit Systems Protection Board (Board) dismissing his petition for review of the Office of Personnel Management's (OPM) denial of his application for civil service retirement benefits.   We affirm.


2
OPM denied Mr. Rosario's application for a disability retirement annuity on the basis that he lacked five years of civilian service, see 5 U.S.C. § 8333(a), and that he did not occupy a position covered by the Civil Service Retirement System (CSRS).   The Board sustained the OPM decision, Rosario v. O.P.M., No. SE08318910501 (MSPB Nov. 19, 1991), and informed Mr. Rosario of his right to appeal to this court.   Mr. Rosario did not do so.   After the time for filing such an appeal had lapsed, Mr. Rosario filed another petition with the Board asserting the same claim.   This petition was dismissed on grounds of res judicata.   Mr. Rosario appeals from this decision, arguing the merits of his claim.


3
The Board's application of res judicata is in accordance with law.   See 5 U.S.C. § 7703(c).   Mr. Rosario has previously litigated this claim to final decision from the Board.   Reversible error underlying the dismissal has not been established.